Title: To James Madison from David Montagu Erskine, 4 January 1807
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington January 4th. 1807

I have the Honor to lay before you a short Statement of the Facts respecting certain British Seamen who have been guilty of Mutiny, Piracy, and an Attempt to murder their Officers, and have taken Shelter in the United States.
His Majesty’s Ship Bermuda having on the 12th. of September last, detained the American Brig Cincinnatus and put a Prize Master and some Sailors on board, with orders to proceed to Halifax, the former Master, by the Connivance and Assistance of the British Sailors, took the Vessel from the Prize Master and brought her into Portland, a Sea port of the United States.
Under these Circumstances of Atrocity and Violence, I can not suppose that the Protection of the United States will be extended to the British Seamen, and have therefore, fully relying on the Known Principles of Justice and Policy that govern Nations in Amity with each other, to request that the Government of the United States would cause the British Seamen, whose Names are undermentioned, and who are now supposed to be in the Town of Boston, to be surrendered up to their Allegiance.  I have the Honor to be with great Respect and Consideration Sir,Your most obedient humble Servant

D. M. Erskine


Names of the Seamen
J. Mackenzie
James Smith
James Hood 
Wm. Thompson  Marine
Wm. Boland  Boy

